196 Md. 651 (1950)
75 A.2d 772
LOANE
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 5, October Term, 1950.]
Court of Appeals of Maryland.
Decided October 5, 1950.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, HENDERSON and MARKELL, JJ.
MARBURY, C.J., delivered the opinion of the Court.
This is an application for leave to appeal from an order of the Baltimore City Court declining to issue a writ of habeas corpus.
The allegations in support of the application and the reasons why they are not sufficient for the issuance of the writ, are fully set out in the opinion of Judge Tucker, *652 which is adopted as the opinion of this Court. Judge Tucker said "The petitioner, Joseph B. Loane, alleges that he was convicted on February 28, 1949, in the Criminal Court of Baltimore of larceny by trick and was sentenced to two years in the Maryland Penitentiary. He also alleges that he requested Judge Robert France to appoint counsel for him, but the Judge declined to do so. The petitioner does not allege any fact that would necessitate the appointment of counsel for him. The matter was in the descretion of the trial judge, unless the circumstances were such as to require the appointment of counsel under provisions of the State or Federal Constitution. The petition does not indicate that the petitioner was deprived of any of his fundamental rights and the issuance of a writ of habeas corpus is denied."
Application denied without costs.